PER CURIAM.
This cause having been considered on the petition for writ of habeas corpus,, the record of the conviction of the petitioner in the Circuit Court, and the return, of the respondent to the writ of habeas, corpus issued on June 2, 1959, and the Court finding that the petitioner is presently in custody of the respondent serving a sentence of four years imposed by the Circuit Court for Pinellas County consequent upon his conviction on an information charging a violation of the provisions of Section 562.451(4), Florida Statutes, F.S.A., which statute has been held invalid by the Supreme Court in the case of State v. Altman, Fla., 106 So.2d 401, and the judgment of conviction and sentence imposed upon the petitioner are void, therefore it is
Ordered and adjudged that the judgment and sentence entered in this cause in the Circuit Court for Pinellas County on January 30, 1957, and recorded among the records of that Court in Minute Book 50, page 332, is hereby vacated and set aside, and the respondent is ordered to forthwith discharge the petitioner from custody.